Citation Nr: 1337593	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  06-28 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hip disorder to include as secondary to a service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2012, the Board remanded the case for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral hip disorder which he relates to either active service or his service-connected left knee disability.  

The Board notes that it appears that additional private medical records may also be missing.  In a February 2013 written brief, the Veteran's representative asserted that additional private treatment records were missing from the Veteran's time at a nursing home during which he received physical therapy for his bilateral hip disorder.  Although private treatment records dated in December 2007 reference treatment consisting of continued physical therapy, there are no physical therapy records within the claims file.  

Though the Veteran is ultimately responsible for obtaining non-Federal evidence that may be used to support his appeal, as additional development is already required, the Board finds that additional efforts to obtain his identified missing private records should be made on remand.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (explaining that the duty to assist is not a one-way street).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of any pertinent outstanding VA and private treatment records related to his claimed bilateral hip disorder to include any treatment at a nursing home facility and any private physical therapy.  

2.  After obtaining the necessary authorization from the Veteran, request copies of relevant private treatment records identified by the Veteran.  Two attempts should be made to obtain these treatment records, unless a formal finding can be made that a second request would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012). 

3.  If any records requested above are unavailable, clearly document and notify the Veteran of any inability to obtain these records pursuant to 38 C.F.R. § 3.159(e).  He should also be notified to submit any pertinent VA or private records in his own possession.

4.  The RO should review the claims file and conduct any other appropriate development needed. 

5.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


